DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 03 May, 2022. Claims 1, 2, 4-6, and 9-20 are pending in the instant application. Claims 10 and 11 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1, 2, 4-6, 9, and 12-20 are currently under examination. 

37 C.F.R. § 1.98
	The information disclosure statement filed 31 March, 2022, has been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 03 May, 2022, have been reviewed and are acceptable.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-6, and 12-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
Claim 1 is directed toward an endogenous primate retroviral Env polypeptide consisting of an N-terminal ectodomain fragment with the following characteristics: a) the Env fragment displays at least 84% identity to SEQ ID NO.: 1 (HEMO Env, 563 aa); b) the Env fragment lacks a signal peptide (SP) or fragment thereof; c) the Env fragment consists of 443-468 total amino acids; d) the Env fragment comprises a CWLC (SEQ ID NO.: 1072) motif, CTQG (SEQ ID NO.: 1073) motif (or related CTQR, CIQR or RTKR motifs, SEQ ID NOS.: 1074-1076, respectively), an immunosuppressive domain (ISD) SXXDXVLDXPTTQRQTA (SEQ ID NO.: 148), and C-X6-CC motif (SEQ ID NO.: 149). The claim further stipulates that said fragment consists of 344-457 or 374-446 amino acids, starts at the N-terminal extremity, and comprises the CWLC and CTQG motifs. The claims remain vague and indefinite because the precise structural characteristics of any given N-terminal fragment primate retroviral Env polyeptide are not readily manifest. The claim requires any given fragment consist of four domains: CWLC, CTQG, ISD, and C-X6-CC. However, the claims reference numbering parameters (e.g., consists of 443 amino acids while also consisting of 344 amino acids) which are confusing. The precise length of the N-terminal Env fragment is not readily apparent. Moreover, the shorter fragments would not consist of all the required domains. For example, a 344 amino acid fragment would lack CTQG, ISD, and C-X6-CC motifs. Amendment of the claim language to reference the required motifs and a fragment of a specific sequence is suggested (e.g., An endogenous retroviral Env polypeptide consisting of an N-terminal ectodomain fragment of SEQ ID NO.: 1, wherein said fragment contains CWLC, CTQG, ISD, and C-X6-CC domains, or something similar thereto, as supported by the disclosure).  
Claim 2 references the aforementioned polypeptide of claim 1 wherein the ectodomain consists of one of SEQ ID NOS.: 178, 912, and 547-560, wherein said sequences are fragments of SEQ ID NOS.: 172, 911, and 457-470, wherein said sequences differ by seven or eight amino acids as compared to one of SEQ ID NOS.: 178, 912, and 547-560. Once again, the precise structural characteristics of the claimed primate Env polypeptide fragment are not readily manifest. Does the fragment consist of one of SEQ ID NOS.: 178, 912, and 547-560? Does the fragment consist of fragments of one of SEQ ID NOS.: 172, 911, and 457-470? If the sequences are directed toward the latter Envs, fragments containing seven to eight amino acid differences in length would not necessarily consist of fragments of SEQ ID NOS.: 172, 911, and 457-470. Appropriate correction is required.
Claim 4 references the polypeptide fragment of claim 1 wherein said sequence consists of 354-456 or 374-446 amino acids. This recitation is confusing because many of these fragments would not include all of the recited structural motifs from the parent polypeptide.
Claim 5 references various fragments (a-e) wherein said C-terminus of the fragment appears to be 6 to 112 amino acids upstream of the TMD and is located at amino acid positions 380-480 of one of the recited sequences. This recitation is confusing because a fragment located six amino acids from the TMD would correspond to amino acid position 483 of SEQ ID NO.: 1, not position 480. A fragment located 112 amino acids from the TMD would correspond to amino acid position 377 in SEQ ID NO.: 1.
	Claim 6 suffers from several deficiencies. The claim references the polypeptide of claim 1 wherein said peptide starts at the N-terminal extremity of the ectodomain. It is not readily manifest if this references an Env fragment (comparing SEQ ID NO.: 1) that begins at amino acid position 1 (M) or begins at amino acid position 27 (L). The claim also references fragments comprising 354-456 or 374-446 amino acids, which would not contain all of the recited motifs. Additionally the claim references the C-terminus of the fragment which appears to be 6 to 112 amino acids upstream of the TMD and is located at amino acid positions 380-480 of one of the recited sequences. This recitation is confusing because a fragment located six amino acids from the TMD would correspond to amino acid position 483 of SEQ ID NO.: 1, not position 480. A fragment located 112 amino acids from the TMD would correspond to amino acid position 377 in SEQ ID NO.: 1.
	Claim 9 references a fragment of claim 1 that may comprise or consist of one of sequences 9, 10, 184-186, and 991-1071. Claim 1 consists of a fragment of 443-468 amino acids. However, the first sequence encodes a 406 amino acid soluble form of the HEMO Env and does not consist of a 443-468 amino acid fragment. 
	Claim 15 references the fragment of claim 1 wherein said fragment does not contain all of the ISD motif. However, claim 1 references a fragment that consists of the ISD. This recitation is confusing because it is not readily manifest if the claim references the ISD required by claim 1 or a fragment of the ISD.
	Claim 17 references the fragment of claim 1 wherein said fragment does not contain the ISD motif of SEQ ID NO.: 148. However, claim 1 references a fragment that consists of the ISD. This recitation is confusing because it is not readily manifest if the claim requires the ISD of claim 1.
	Claim 18 references the fragment of claim 1 wherein said fragment consists or comprises one of the specified sequences. Many of these sequences lack the IDS and CX6CC motifs required in the parent sequence.
	Claim 19, which references the fragment of claim 1, is confusing because it now references a fragment that comprises the ISD of SEQ ID NO.: 148. However, the fragment of claim 1 consists of this motif. Appropriate correction is required.
	Claim 20, further references ectodomain fragments comprising or consisting of various sequence identifiers. However, many of these sequences do not meet the sequence length thresholds set forth in claim 1. For example, claim 1 consists of a 443-468 amino acid fragment. However, SEQ ID NO.: 55 is 424 amino acids in length. Thus it is not readily manifest if the claims are directed toward a 443-468 amino acid fragment or a 424 amino acid fragment.
	Applicant’s arguments have been carefully considered where relevant, but are not deemed to be persuasive for the reasons clearly set forth supra.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6, 9, 15-18, and 20 are rejected under 35 U.S.C. § 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 is directed toward an endogenous primate retroviral Env polypeptide consisting of an N-terminal ectodomain fragment with the following characteristics: a) the Env fragment displays at least 84% identity to SEQ ID NO.: 1 (HEMO Env, 563 aa); b) the Env fragment lacks a signal peptide (SP) or fragment thereof; c) the Env fragment consists of 443-468 total amino acids; d) the Env fragment comprises a CWLC (SEQ ID NO.: 1072) motif, CTQG (SEQ ID NO.: 1073) motif (or related CTQR, CIQR or RTKR motifs, SEQ ID NOS.: 1074-1076, respectively), an immunosuppressive domain (ISD) SXXDXVLDXPTTQRQTA (SEQ ID NO.: 148), and C-X6-CC motif (SEQ ID NO.: 149). The claim further stipulates that said fragment consists of 344-457 or 374-446 amino acids, starts at the N-terminal extremity, and comprises the CWLC and CTQG motifs.
Claim 4 references the polypeptide fragment of claim 1 wherein said sequence consists of 354-456 or 374-446 amino acids. However, many of these fragments would not include all of the recited structural motifs from the parent polypeptide (e.g., CTQG, ISD or C-X6-CC motifs).
Claim 5 references various fragments (a-e) wherein said C-terminus of the fragment appears to be 6 to 112 amino acids upstream of the TMD and is located at amino acid positions 380-480 of one of the recited sequences. However many of these fragments would lack all of the recited structural motifs required in the parent peptide (e.g., ISD or C-X6-CC motifs)..
	Claim 6 references the polypeptide of claim 1 wherein said peptide fragments may consist of 354-456 or 374-446 amino acids. Once again these fragments would not contain all of the recited motifs (e.g., CTQG, ISD or C-X6-CC motifs). Additionally the claim does not include a peptide with a minimum length of 443 amino acids.
	Claim 15 fails to contain all of the ISD motif required in claim 1.
	Claim 16 consists of soluble form of the Env which does not include the ISD or C-X6-CC motifs required by claim 1.
	Claim 17 does not require the ISD motif at all. However, claim 1 clearly states the ectodomain fragment consists of the ISD.
	Claim 18 references a soluble form of the Env fragment that lacks both the ISD or C-X6-CC motifs which are clearly required by claim 1.
	Claim 20 references an ectodomain fragment consisting of 424 amino acids (SEQ ID NO.: 55). However the parent claim requires a minimum fragment length of 443 amino acids. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	35 U.S.C. § 101
The following is a quotation of 35 U.S.C. § 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1, 2, 4-6, and 12-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (e.g., product of nature) without significantly more. The claims are directed toward endogenous primate retroviral Env polypeptides consisting of N-terminal ectodomain fragments. The full-length HEMO Env polypeptide is normally expressed in human tissues. Accordingly, this judicial exception is not integrated into a practical application because the claimed HEMO Env polypeptides do not appear to be markedly different from their naturally-occurring counterpart. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S. Ct. 2107, 186 L. Ed. 2d 124, 106 U.S.P.Q.2d 1972, 81 U.S.L.W. 4388 (2013). University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The courts have stated that isolated DNA (or protein) and fragments thereof, are not patent-eligible because they read on isolated naturally-occurring DNA that is a "product of nature." In this scenario, the claimed HEMO Env polypeptides are not markedly different from the naturally-occurring HEM Env protein.
	The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 U.S.P.Q.2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. If there is a change in at least one characteristic as compared to the counterpart, and the change came about or was produced by applicant’s efforts or influences, then the change will generally be considered a markedly different characteristic such that the claimed product is not a product of nature exception.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1, 2, 4-6, 9, and 12-20 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983).  In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
Amended claim 1 is directed toward an endogenous primate retroviral Env polypeptide consisting of an N-terminal ectodomain fragment with the following characteristics: a) the Env fragment displays at least 84% identity to SEQ ID NO.: 1 (HEMO Env, 563 aa); b) the Env fragment lacks a signal peptide (SP) or fragment thereof; c) the Env fragment consists of 443-468 total amino acids; d) the Env fragment comprises a CWLC (SEQ ID NO.: 1072) motif, CTQG (SEQ ID NO.: 1073) motif (or related CTQR, CIQR or RTKR motifs, SEQ ID NOS.: 1074-1076, respectively), an immunosuppressive domain (ISD) SXXDXVLDXPTTQRQTA (SEQ ID NO.: 148), and C-X6-CC motif (SEQ ID NO.: 149). The claim further stipulates that said fragment consists of 344-457 or 374-446 amino acids, starts at the N-terminal extremity, and comprises the CWLC and CTQG motifs. Claims 13 and 14 reference sequences that are at least 95% identical to SEQ ID NOS.: 1 and 129-142. 
SEQ ID NO.: 1 corresponds to the following human HEMO amino acid sequence:
MGSLSNYALLQLTLTAFLTILVQPQHLLAPVFRTLSILTNQSNCWLCEHLDNAEQPELVFVPASASTWWTYSGQWMYERVWYPQAEVQNHSTSSYRKVTWHWEASMEAQGLSFAQVRLLEGNFSLCVENKNGSGPFLGNIPKQYCNQILWFDSTDGTFMPSIDVTNESRNDDDDTSVCLGTRQCSWFAGCTNRTWNSSAVPLIGLPNTQDYKWVDRNSGLTWSGNDTCLYSCQNQTKGLLYQLFRNLFCSYGLTEAHGKWRCADASITNDKGHDGHRTPTWWLTGSNLTLSVNNSGLFFLCGNGVYKGFPPKWSGRCGLGYLVPSLTRYLTLNASQITNLRSFIHKVTPHRCTQGDTDNPPLYCNPKDNSTIRALFPSLGTYDLEKAILNISKAMEQEFSATKQTLEAHQSKVSSLASASRKDHVLDIPTTQRQTACGTVGKQCCLYINYSEEIKSNIQRLHEASENLKNVPLLDWQGIFAKVGDWFRSWGYVLLIVLFCLFIFVLIYVRVFRKSRRSLNSQPLNLALSPQQSAQLLVSETSCQVSNRAMKGLTTHQYDTSLL.
	Contrary to Applicant’s assertions, the claims are still broadly directed toward a large genus of genotypically and phenotypically distinct primate endogenous retrovirus ectodomain Env proteins. The claims encompass sequence variation upwards of 16% as compared to the HEMO Env. This would encompass an inordinate number of variant sequences (~4 x 10184, using HEMO Env SEQ ID NO.: 912).1 The claims also encompass various fragments of the HEMO Env. However, the disclosure fails to identify those amino acid residues that are sine qua non for HEMO Env activity. There is no discussion about which amino acid location(s) can tolerate substitutions and which portions of the Env can tolerate insertions and/or deletions. Moreover, the skilled artisan cannot predict a priori how any given mutation will affect the activity and properties of any given retroviral Env. Pacheco et al. (2017) generated a series of ectodomain mutants in a retroviral Env (HIV-1) and observed that even single amino acid changes could hamper Env activity and function. The disclosure describes the isolation and characterization of a single human endogenous retroviral protein encoded by gene ERVMER34-1 and subsequently named HEMO. No other human variants of this retroviral Env were identified or characterized. Additional analysis suggests other related forms of the HEMO gene exist in simian species and felids. However, considering the large number of species encompassed by the claim language, the skilled artisan would reasonably conclude that the specification fails to provide a representative number of species to support the full breadth of the claim protection desired.
	Applicant submits the claims have been limited to an endogenous primate retroviral Env having the recited characteristics. In particular, any protein encompassed by the claim language must display at least 84% amino acid sequence identity to the human HEMO Env protein. These additional limitations and amendments do not address the deficiencies set forth supra. The current claim language encompasses a large genus of primate retroviral Env variants that are not described in the disclosure. Clearly Applicant was not in possession of a sufficient number of endogenous primate retroviral Env proteins to support the claim breadth.

35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 4-6, 9, 12, 13, 15, and 16 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Heidmann et al. (2017 U and V). The claims are directed toward an endogenous primate retroviral Env polypeptide consisting of an N-terminal ectodomain fragment. Claim 1 references an ectodomain fragment between 344-457 amino acids comprising a CWLC and CTQG motif. Claim 4 references a fragment between 354-456 amino acids in length. Claim 5 references a fragment wherein the C-terminus is located between amino acids 380 and 480 of the full-length Env. Claim 6 references a fragment varying between 354 and 456 amino acids in length wherein the C-terminus is located between amino acids 380 and 480 of the full-length Env and includes the CWLC and CTQG motifs. Claim 9 references a fragment corresponding to SEQ ID NO.: 9 (406 aa soluble form). Claim 12 is directed toward a fragment that displays 95% or greater identity with SEQ ID NOS.: 1 or 129-142. Claim 13 references a fragment that displays 95% or greater identity with SEQ ID NO.: 1. Claim 15 references a Env fragment that does not comprise the entire ISD motif. Finally, claim references an Env fragment that corresponds to one of SEQ ID NOS.: 9, 10, 183, and 183-186.
Heidmann et al. (2017U and 2017V) disclose the isolation and characterization of a novel endogenous human retroviral Env protein. Soluble circulating forms of the Env protein were also identified. The authors reported the HEMO protein is released in the human blood circulation via a specific shedding process closely related to that observed for the Ebola filovirus. The protein is also highly expressed in stem cells and the placenta, resulting in an enhanced concentration in the blood of pregnant women. It is also expressed in some human tumors. The Env protein identified is identical to that disclosed in the instant application (see 2017U, Fig. 1C, p. E6643, and 2017V, Fig. S2, p. 5; see Figs. next page). These sequences are identical to SEQ ID NOS. 1 and 9). Accordingly, this teaching meets all of the claimed limitations.






Fig. 1C.

    PNG
    media_image1.png
    277
    567
    media_image1.png
    Greyscale

Fig. S2.

    PNG
    media_image2.png
    457
    567
    media_image2.png
    Greyscale


	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.
Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                       30 July, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 These calculations were performed as follows: TV=(NY)(X!)/(Y!)((X-Y-1)!), wherein, TV=the total number of variant sequences, N=the number of amino acids or nucleotides that can be substituted (i.e., if any of the 20 naturally occurring amino acids can be substituted, N=19; if any of the four naturally occurring nucleotides can be substituted, N=3), Y=the number of amino acids/nucleotides in the parent sequence that can be substituted (i.e., if the amino acid sequence is 100 aa in length and 10% genetic variation is allowed, Y=10 [100@10%]), and X=the total sequence length of the sequence of interest.